DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 3-5, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., KR 2016-0028049 A (see also English translation) in view of Murzynski et al., US 2011/0240053. 
	With regards to claims 3-4, 12, and 20 Park et al. disclose the claimed invention including a handle configured to be gripped by a hand of a user (30), a barrel mounted to said handle (10), a plurality of bristles extending from the barrel (20), the bristles configured to engage hair of the user (Figure 1), wherein the barrel and bristles comprise graphene (see English translation Abstract, pages 3 and 5; the graphite powder is sprayed onto the entire head portion that includes the brush), and wherein graphene on the brush head in conjunction with the carbon black rubber coating on the handle provides an electrically-conductive pathway between the plurality of bristles, the barrel, and the handle such that static electricity generated by engagement of the bristles with the hair is dissipated to the hand via said hairstyling apparatus (Abstract). Regarding claim 5, the handle comprises a polymer substrate that is covered by the coating (the handle underneath the coating is polymer, see English translation pages 2-3). With further regard to claim 12, there are conductive particles on the handle (30, within the carbon black coating, see English translation), a barrel mounted to the handle comprising second graphene particles (10, coated, see English translation), and a plurality of bristles extending from the barrel (20, Figure 1), the bristles comprising third graphene particles (the particles sprayed on, see English translation pages 3 and 5), and an electrically-conductive pathway extending between the handle and bristles (not shown, see Abstract), the pathway comprising the carbon black conductive coating, the second graphene particles, and the third graphene particles (see English translation of Abstract). Regarding claims 13-14, the handle further comprises a polymeric substrate (English translation pages 2-3), the coating covers at least a portion of the substrate (see English translation page 5, also Figure 1). Regarding claim 18, the barrel is formed of a composite (English translation page 2), the composite comprising a polymer and second graphene polymers (English translation page 2). Park et al. discuss that the handle coating uses carbon black rubber to establish an electrically-conductive pathway, but does not disclose that the handle comprises graphene. 
	With particular regards to claims 3-4 and 12-13, Murzynski et al. disclose a hairstyling apparatus that is a brush (not shown, see paragraphs 0015-0016), the brush having a graphene disposed on the bristles (paragraphs 0016, 0025) to reduce static build-up of the groomed material (paragraphs 0021-0022), and also a graphene coating disposed on the handle (as any type of surface can include the coating, paragraph 0017, also paragraph 0025) and containing graphene and an antistatic agent (paragraph 0025), the coating composition contains carbon black, graphene, graphite and an antistatic agent (paragraph 0025) for retaining energy and for electrically conducting static electricity from a head of hair through the bristles and barrel and the handle to a ground (paragraph 0052). Regarding claims 13 and 15-16, the graphene particles include graphene powder and graphene nanoplatelets (paragraph 0025). The coating is beneficial in reducing static flyaways or the appearance of frizzy hair that occurs during brushing and grooming of hair (paragraphs 0002, 0005).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle coating of Park et al. to include, either instead of or in addition to the carbon black, graphene as it is taught by Murzynski et al. to successfully achieve electrical conductivity in a handle coating of a hair care implement to reduce the amount of static electricity in hair being groomed by a user.
2.	Claim(s) 3, 7, 12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 30046949 U (see also English translation) in view of Choi, US 8,196,592. 
	JP 30046949 U (herein ‘949) discloses the claimed invention including a hairstyling apparatus that is a brush (Abstract, Figures 2-3) that comprises a handle configured to be gripped by a hand of a user (2), a brush head mounted to the handle (B, Figures 2-3), a plurality of bristles extending from the brush head (3), the bristles configured to engage the hair of the user (Abstract, Figures 2-3), wherein the handle, brush head, and bristles comprise graphene (see English translation paragraphs 0006-0011), wherein the graphene provides an electrically-conductive pathway between the bristles, brush head, and handle such that static electricity generated by engagement of the bristles with the hair is dissipated to the hand via the brush (see English translation paragraphs 0003, 0006-0011). Regarding claim 7, the brush head is formed of a composite that comprises polymer and graphene (paragraphs 0006-0007). Regarding claim 12, the hairstyling apparatus comprises a handle having first graphene particles (2, paragraphs 0008-0010), a brush head mounted to the handle and comprising second graphene particles (B, Figures 2-3; paragraphs 0008-0010), a plurality of bristles extending from the brush head comprising third graphene particles (3, paragraphs 0008-0010), and an electrically-conductive pathway extending between the handle and bristles, the pathway comprises first, second, and third graphene particles (in that the material continuously provides the particles and forms a pathway, see also English translation). Regarding claim 18, the brush head is formed of a composite that comprises polymer and graphene particles (paragraphs 0006-0007). Regarding claim 20, said handle being held by a hand of a user and the bristles engaged with hair of the user, the electrically-conductive pathway dissipates static electricity from the hair to the hand (the brush is capable of being used in this manner, see English translation, the material has a continuously electrically-conductive pathway due to its materials). ‘949 fails to disclose that the hairstyling apparatus is a brush where the brush head is configured as a barrel. 
	Choi is relied upon for its teaching of a conventional hair brush (Figure 1) where a hairstyling apparatus comprises simply a handle (4), barrel (2), and a plurality of bristles extending from the barrel (3, Figure 1). This configuration of a brush head in the form of a barrel allows the bristles to be provided radially during hair drying (column 1 lines 20-28).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the brush head of ‘949 to be a barrel, as taught by Choi, so that the hairstyling apparatus can be advantageously used during drying of hair.
3.	Claim(s) 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 30046949 U (see also English translation) and Choi, US 8,196,592 as applied to claims 3 and 12, in view of Martin, GB 2265829.
	 JP 30046949 (‘949) and Choi disclose all elements previously discussed above, however do not disclose that the bristles are formed of a composite that comprises a nylon and graphene. In ‘949, the bristles are formed of a composite of synthetic or thermoplastic resins and graphene (see English translation paragraph 0006-0007) , but does not mention the use of nylon specifically as part of a synthetic resin composite.
	Martin teaches that nylon is effective as a composite with graphene particles in teeth/bristles of a comb (Figure 1, see Abstract and pages 1-2)(claims 10, 17). Regarding claim 11, the nylon is specifically nylon-66 that allows the bristle to pass through hair easily due to a superior slip factor (page 2). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the composite used for the bristles of the apparatus of ‘949 and Choi for one comprising nylon 66, as taught by Martin, so that the bristles also have an improved slip factor when combing through hair.
Allowable Subject Matter
4.	Claim 2 is allowed.
	Claims 6, 8-9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
	The Applicant argues that Murzynski appears to disclose transferring static electricity between a haircare apparatus and the hair, but does not teach or suggest that there is a conductive path for static electricity from the hair to the hand via the haircare apparatus as required by newly added claim 3. The device of Murzynski (along with Park et al., ‘949, and Choi) disclose various haircare devices with coatings or materials where there are particles that conduct electricity to reduce static electricity. There is not structure inhibiting the conduction of electricity from the hand to the hair in these references. Also, the requirement that there is an electrically-conductive pathway between the hairstyling apparatus and both the hair and hand of a user is considered an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For example, a user wearing rubber gloves when using the hairstyling apparatus would not result in an electrically-conductive pathway being achieved. The use of the graphene in the apparatus of Murzynski, Park et al., ‘949, and/or Choi are capable of establishing an electrically-conductive pathway between the styling apparatus and hair and hand of a user. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg